UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-14174 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 58-2210952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ten Peachtree Place NE,Atlanta, Georgia 30309 (Address and zip code of principal executive offices) 404-584-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. (Check one): Large accelerated filerþ Accelerated filer¨ Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes ¨No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding as of October 26, 2007 Common Stock, $5.00 Par Value 76,576,917 AGL RESOURCES INC. Quarterly Report on Form 10-Q For the Quarter Ended September 30, 2007 TABLE OF CONTENTS Item Number Page(s) PART I - FINANCIAL INFORMATION 3 1 Condensed Consolidated Financial Statements (Unaudited) 3-6 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Common Shareholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7-16 Note 1 - Accounting Policies and Methods of Application 7-9 Note 2 - Risk Management 9 Note 3 - Regulatory Assets and Liabilities 10 Note 4 - Employee Benefit Plans 10-11 Note 5 - Common Shareholders’ Equity 11 Note 6 - Debt 12 Note 7 - Commitments and Contingencies 13 Note 8 - Income Taxes 13 Note 9 - Segment Information 14-16 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 17-30 Forward-Looking Statements 17 Overview 17 Distribution Operations 17-18 Retail Energy Operations 18 Wholesale Services 19 Energy Investments 19 Corporate 20 Executive Summary 20 Results of Operations 20-26 Liquidity and Capital Resources 26-29 Critical Accounting Policies and Estimates 30 Accounting Developments 30 3 Quantitative and Qualitative Disclosures About Market Risk 30-33 4 Controls and Procedures 33 PART II - OTHER INFORMATION 1 Legal Proceedings 33 2 Unregistered Sales of Equity Securities and Use of Proceeds 34 6 Exhibits 35 SIGNATURE 36 2 Table of Contents PART I - Financial Information Item 1. Financial Statements AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of In millions, except share data September 30, 2007 December 31, 2006 September 30, 2006 Current assets Cash and cash equivalents $ 17 $ 20 $ 14 Inventories 654 597 627 Energy marketing receivables 365 505 344 Receivables (less allowance for uncollectible accounts of $15 at Sept. 30, 2007, $15 at Dec. 31, 2006 and $16 at Sept. 30, 2006) 141 375 156 Energy marketing and risk management assets 83 159 174 Unrecovered pipeline replacement program costs 27 27 26 Unrecovered environmental remediation costs 24 27 28 Other 117 112 143 Total current assets 1,428 1,822 1,512 Property, plant and equipment Property, plant and equipment 5,142 4,976 4,943 Less accumulated depreciation 1,610 1,540 1,538 Property, plant and equipment-net 3,532 3,436 3,405 Deferred debits and other assets Goodwill 420 420 420 Unrecovered pipeline replacement program costs 261 247 258 Unrecovered environmental remediation costs 132 143 151 Other 67 79 89 Total deferred debits and other assets 880 889 918 Total assets $ 5,840 $ 6,147 $ 5,835 Current liabilities Short-term debt $ 576 $ 539 $ 441 Energy marketing trade payables 383 510 373 Payables 131 213 167 Accrued expenses 82 120 76 Accrued pipeline replacement program costs 47 35 35 Customer deposits 39 42 35 Energy marketing and risk management liabilities 19 41 59 Deferred purchased gas adjustment 15 24 16 Accrued environmental remediation costs 11 13 14 Other 72 129 130 Total current liabilities 1,375 1,666 1,346 Accumulated deferred income taxes 527 505 500 Long-term liabilities Accrued pipeline replacement program costs 204 202 212 Accumulated removal costs 168 162 160 Accrued environmental remediation costs 88 83 88 Accrued pension obligations 83 78 93 Accrued postretirement benefit costs 25 32 41 Other 158 146 143 Total long-term liabilities 726 703 737 Commitments and contingencies (Note 7) Minority interest 41 42 37 Capitalization Long-term debt 1,548 1,622 1,634 Common shareholders’ equity, $5 par value; 750,000,000 shares authorized 1,623 1,609 1,581 Total capitalization 3,171 3,231 3,215 Total liabilities and capitalization $ 5,840 $ 6,147 $ 5,835 See Notes to Condensed Consolidated Financial Statements (Unaudited). 3 Table of Contents AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three months ended Nine months ended September 30, September 30, In millions, except per share amounts 2007 2006 2007 2006 Operating revenues $ 369 $ 434 $ 1,809 $ 1,914 Operating expenses Cost of gas 159 190 987 1,064 Operation and maintenance 107 111 334 341 Depreciation and amortization 37 33 108 101 Taxes other than income 11 10 31 30 Total operating expenses 314 344 1,460 1,536 Operating income 55 90 349 378 Other income (expense) - - 1 (2 ) Interest expense, net (34 ) (32 ) (92 ) (91 ) Minority interest - - (24 ) (19 ) Earnings before income taxes 21 58 234 266 Income taxes 8 22 89 101 Net income $ 13 $ 36 $ 145 $ 165 Basic earnings per common share $ 0.17 $ 0.46 $ 1.88 $ 2.13 Diluted earnings per common share $ 0.17 $ 0.46 $ 1.87 $ 2.12 Cash dividends paid per common share $ 0.41 $ 0.37 $ 1.23 $ 1.11 Weighted-average number of common shares outstanding Basic 77.0 77.5 77.4 77.6 Diluted 77.4 77.9 77.8 78.1 See Notes to Condensed Consolidated Financial Statements (Unaudited). 4 Table of Contents AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMMON SHAREHOLDERS’ EQUITY (UNAUDITED) Premium on Other Shares Common Stock common Earnings comprehensive Held in In millions, except per share amount Shares Amount stock reinvested loss Treasury Total Balance as of December 31, 2006 77.7 $ 390 $ 664 $ 601 $ (32 ) $ (14 ) $ 1,609 Comprehensive income: Net income - - - 145 - - 145 Net realized gain from hedging activities (net of taxes of $2) - (3 ) - (3 ) Pension adjustment (net of tax benefit of $-) - 1 - 1 Total comprehensive income 143 Dividends on common shares ($1.23 per share) - - - (96 ) - 4 (92 ) Benefit, dividend reinvestment and share purchase plans - - (1 ) - - - (1 ) Issuance of treasury shares 0.6 - (6 ) (4 ) - 23 13 Purchase of treasury shares (1.4 ) - (57 ) (57 ) Stock-based compensation expense (net of tax benefit of $2) - - 8 - - - 8 Balance as of September 30, 2007 76.9 $ 390 $ 665 $ 646 $ (34 ) $ (44 ) $ 1,623 See Notes to Condensed Consolidated Financial Statements (Unaudited). 5 Table of Contents AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended September 30, In millions 2007 2006 Cash flows from operating activities Net income $ 145 $ 165 Adjustments to reconcile net income to net cash flow provided by operating activities Depreciation and amortization 108 101 Change in risk management assets and liabilities 66 (129 ) Minority interest 24 19 Deferred income taxes 8 115 Changes in certain assets and liabilities Receivables 374 720 Inventories (57 ) (84 ) Payables (209 ) (501 ) Other - net (73 ) (65 ) Net cash flow provided by operating activities 386 341 Cash flows from investing activities Property, plant and equipment expenditures (193 ) (190 ) Other 2 5 Net cash flow used in investing activities (191 ) (185 ) Cash flows from financing activities Dividends paid on common shares (92 ) (84 ) Payment of notes payable to AGL Capital Trust I & II (75 ) (150 ) Purchase of treasury shares (57 ) (26 ) Distribution to minority interest (23 ) (22 ) Payments of medium-term debt (11 ) - Issuance of treasury shares 13 8 Net payments and borrowings of short-term debt 49 (81 ) Issuance of senior notes - 175 Other (2 ) 6 Net cash flow used in financing activities (198 ) (174 ) Net decrease in cash and cash equivalents (3 ) (18 ) Cash and cash equivalents at beginning of period 20 32 Cash and cash equivalents at end of period $ 17 $ 14 Cash paid during the period for Interest $ 92 $ 77 Income taxes $ 89 $ 33 See Notes to Condensed Consolidated Financial Statements (Unaudited). 6 Table of Contents AGL RESOURCES INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 - Accounting Policies and Methods of Application General AGL Resources Inc. is an energy services holding company that conducts substantially all its operations through its subsidiaries. Unless the context requires otherwise, references to “we,” “us,” “our,” or the “company” mean consolidated AGL Resources Inc. and its subsidiaries (AGL Resources). The year-end condensed balance sheet data was derived from our audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States (U.S.) of America (GAAP). We have prepared the accompanying unaudited condensed consolidated financial statements under the rules of the Securities and Exchange Commission (SEC). Under such rules and regulations, we have condensed or omitted certain information and notes normally included in financial statements prepared in conformity with GAAP. However, the condensed consolidated financial statements reflect all adjustments that are, in the opinion of management, necessary for a fair presentation of our financial results for the interim periods. You should read these condensed consolidated financial statements in conjunction with our consolidated financial statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2006, filed with the SEC on February 7, 2007. Due to the seasonal nature of our business, our results of operations for the three and nine months ended September 30, 2007 and 2006, and our financial condition as of December 31, 2006, and September 30, 2007 and 2006, are not necessarily indicative of the results of operations and financial condition to be expected as of or for any other period. Basis of Presentation Our condensed consolidated financial statements include our accounts, the accounts of our majority-owned and controlled subsidiaries and the accounts of variable interest entities for which we are the primary beneficiary. This means that our accounts are combined with our subsidiaries’ accounts. We have eliminated any intercompany profits and transactions in consolidation; however, we have not eliminated intercompany profits when such amounts are probable of recovery under the affiliates’ rate regulation process. Certain amounts from prior periods have been reclassified and revised to conform to the current period presentation. Specifically, $39 million at December 31, 2006, and $42 million at September 30, 2006, of net deferred income taxes associated with current assets and liabilities previously presented in accumulated deferred income taxes have been presented in other current liabilities for all balance sheet dates presented herein. We own a noncontrolling 70% financial interest in SouthStar Energy Services, LLC (SouthStar), and Piedmont Natural Gas Company (Piedmont) owns the remaining 30%. Our 70% interest is noncontrolling because all significant management decisions require approval by both owners. We record the earnings allocated to Piedmont as a minority interest in our consolidated statements of income and we record Piedmont’s portion of SouthStar’s capital as a minority interest in our consolidated balance sheets. We are the primary beneficiary of SouthStar’s activities and have determined that SouthStar is a variable interest entity as defined by Financial Accounting Standards Board (FASB) Interpretation No. 46, “Consolidation of Variable Interest Entities,” as revised in December 2003 (FIN 46R). We determined that SouthStar is a variable interest entity because our equal voting rights with Piedmont are not proportional to our contractual obligation to absorb 75% of any losses or residual returns from SouthStar (except those losses and returns related to customers in Ohio and Florida). The majority of SouthStar’s earnings allocated to us for the three and nine months ended September 30, 2007, were at the 75% contractual rate. Earnings related to customers in Ohio and Florida are allocated 70% to us and 30% to Piedmont. In addition, SouthStar obtains substantially all its transportation capacity for delivery of natural gas through our wholly owned subsidiary, Atlanta Gas Light Company (Atlanta Gas Light). Inventories For our distribution operations segment, we record natural gas stored underground at weighted-average cost. For Sequent Energy Management, L.P. (Sequent) and SouthStar, we account for natural gas inventory at the lower of weighted-average cost or market (LOCOM). Sequent and SouthStar evaluate the average cost of their natural gas inventories against market prices to determine whether any declines in market prices below the weighted-average cost are other than temporary. For any declines considered to be other than temporary, we record adjustments to reduce the weighted-average cost of the naturalgas inventory to market price. SouthStar did not record adjustments in the first nine months of 2007 or 2006. Sequent recorded LOCOM adjustments of $1 million and $4 million for the three and nine months ended September 30, 2007. This compares to Sequent’s LOCOM adjustments of $20 million and $33 million for the three and nine months ended September 30, 2006. 7 Table of Contents Stock-Based Compensation Effective January 1, 2006, we adopted Statement of Financial Accounting Standards (SFAS) 123(R), “Share Based Payment” (SFAS 123R). On January 30, 2007, we issued grants of approximately 664,000 stock options and 124,000 restricted stock units, which will result in the recognition of approximately $2 million of stock-based compensation expense in 2007. We use the Black-Scholes pricing model to determine the fair value of the options granted. On an annual basis, we evaluate the assumptions and estimates used to calculate our stock-based compensation expense. There have been no other significant changes to our stock-based compensation, as described in Note 5 to our Consolidated Financial Statements in Item 8 of our Annual Report on Form 10-K for the year ended December 31, 2006. Comprehensive Income Our comprehensive income includes net income plus other comprehensive income (OCI), which includes other gains and losses affecting shareholders’ equity that GAAP excludes from net income. Such items consist primarily of gains and losses on certain derivatives designated as cash flow hedges and unfunded pension and postretirement obligations. The following table illustrates our OCI activity. Three months ended Sept. 30, In millions 2007 2006 Cash flow hedges: Net derivative unrealized gains arising during the period (net of taxes of $1 in 2007 and $3 in 2006) $ 2 $ 6 Less reclassification of realized losses included in income (net of taxes of $1 in 2007and $1 in 2006) 1 1 Pension adjustments (net of taxes of $- in 2007) - - Total $ 3 $ 7 Nine months ended Sept. 30, In millions 2007 2006 Cash flow hedges: Net derivative unrealized gains arising during the period (net of taxes of $1 in 2007 and $6 in 2006) $ 2 $ 12 Less reclassification of realized gains included in income (net of taxes of $3 in 2007 and $1 in 2006) (5 ) (2 ) Pension adjustments (net of taxes of $- in 2007) 1 - Total $ (2 ) $ 10 Earnings per Common Share We compute basic earnings per common share by dividing our income available to common shareholders by the weighted-average number of common shares outstanding daily. Diluted earnings per common share reflect the potential reduction in earnings per common share that could occur when potential dilutive common shares are added to common shares outstanding. We derive our potential dilutive common shares by calculating the number of shares issuable under restricted stock, restricted share units and stock options. The future issuance of shares underlying the restricted stock and restricted share units depends on the satisfaction of certain performance criteria. The future issuance of shares underlying the outstanding stock options depends upon whether the exercise prices of the stock options are less than the average market price of the common shares for the respective periods. The following table shows the calculation of our diluted shares, assuming restricted stock and restricted stock units currently awarded under the plan ultimately vest and stock options currently exercisable at prices below the average market prices are exercised. Three months ended September 30, In millions 2007 2006 Denominator for basic earnings per share (1) 77.0 77.5 Assumed exercise of restricted stock, restricted stock units and stock options 0.4 0.4 Denominator for diluted earnings per share 77.4 77.9 (1) Daily weighted-average shares outstanding. Nine months ended September 30, In millions 2007 2006 Denominator for basic earnings per share (1) 77.4 77.6 Assumed exercise of restricted stock, restricted stock units and stock options 0.4 0.5 Denominator for diluted earnings per share 77.8 78.1 (1)Daily weighted-average shares outstanding. Use of Accounting Estimates The preparation of our financial statements in conformity with GAAP requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and the related disclosures of contingent assets and liabilities. We based our estimates on historical experience and various other assumptions that we believe to be reasonable under the circumstances, and we evaluate our estimates on an ongoing basis. Each of our estimates involves complex situations requiring a high degree of judgment either in the application and interpretation of existing literature or in the development of estimates that impact our financial statements. The most significant estimates include our pipeline replacement program (PRP) accruals, environmental liability accruals, allowance for uncollectible accounts and other contingencies, pension and postretirement obligations, derivative and hedging activities and provision for income taxes. Our actual results could differ from our estimates, and such differences could be material. 8 Table of Contents Accounting Developments SFAS 157 In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” (SFAS 157). SFAS 157 establishes a framework for measuring fair value and requires expanded disclosures regarding fair value measurements. SFAS 157 does not require any new fair value measurements. However, it eliminates inconsistencies in the guidance provided in previous accounting pronouncements. SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Earlier application is encouraged, provided that the reporting entity has not yet issued financial statements for that fiscal year, including financial statements for an interim period within that fiscal year. All valuation adjustments will be recognized as cumulative-effect adjustments to the opening balance of retained earnings for the fiscal year in which SFAS 157 is initially applied. We will adopt SFAS 157 on January 1, 2008, and we are currently evaluating the impact it will have on our consolidated financial condition, results of operations and cash flows. FSP FIN 39-1 FASB Interpretation No. 39 “Offsetting of Amounts Related to Certain Contracts” (FIN 39) was issued in March 1992 and provides guidance related to offsetting payable and receivable amounts related to certain contracts, including derivative contracts. It was effective for financial statements issued for periods beginning after December 15, 1993. FASB Staff Position 39-1 “Amendment of FASB Interpretation No. 39” (FSP FIN 39-1), which was issued in April 2007, amends FIN 39 and addresses whether a company with a master netting arrangement can offset fair value amounts of derivative instruments against a receivable or payable. We enter into derivative contracts, but FSP 39-1 will not have a material effect on our consolidated financial condition. Note 2 - Risk Management Our risk management activities are monitored by our Risk Management Committee (RMC). The RMC consists of members of senior management and is charged with reviewing and enforcing our risk management activities and policies. Our risk management policies limit the use of derivative financial instruments and physical hedges within pre-defined risk tolerances associated with pre-existing or anticipated physical natural gas sales and purchases and system use and storage. We use the following derivative financial instruments and physical hedges to manage commodity price, interest rate, weather and foreign currency risks: · forward contracts · futures contracts · options contracts · financial swaps · treasury locks · weather derivative contracts · storage and transportation capacity transactions · foreign currency forward contracts During the nine months ended September 30, 2007, Sequent entered into foreign currency forward contracts in connection with its 2007 expansion into Canada. Sequent accounts for these contracts in accordance with Statement of Financial Accounting Standards No. 133, “Accounting for Derivative Instruments and Hedging Activities.” The contracts are recorded at fair value and marked to market in our condensed consolidated balance sheets, with changes in fair value recorded in earnings in the period of change. The amounts outstanding at September 30, 2007, and earnings associated with these contracts during the nine month period ending September 30, 2007, were not material. There have been no significant changes to our risk management activities, as described in Note 2 to our Consolidated Financial Statements in Item 8 of our Annual Report on Form 10-K for the year ended December 31, 2006. 9 Table of Contents Note 3 - Regulatory Assets and Liabilities We have recorded regulatory assets and liabilities in our condensed consolidated balance sheets in accordance with SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation” (SFAS 71). Our regulatory assets and liabilities, and associated liabilities for our unrecovered PRP costs, unrecovered environmental remediation costs (ERC) and the associated assets and liabilities of our Elizabethtown Gas hedging program are summarized in the table below. In millions Sept. 30, 2007 Dec. 31, 2006 Sept. 30, 2006 Regulatory assets Unrecovered PRP costs $ 288 $ 274 $ 284 Unrecovered ERC 156 170 179 Unrecovered purchased gas adjustment 15 14 8 Unrecovered postretirement benefit costs 12 13 13 Unrecovered seasonal rates 10 11 10 Elizabethtown Gas hedging program - 16 - Other 24 20 22 Total regulatory assets 505 518 516 Associated assets Elizabethtown Gas hedging program 9 - 20 Total regulatory and associated assets $ 514 $ 518 $ 536 Regulatory liabilities Accumulated removal costs $ 168 $ 162 $ 160 Regulatory tax liability 21 22 17 Unamortized investment tax credit 16 18 18 Deferred purchased gas adjustment 15 24 16 Elizabethtown Gas hedging program 9 - 20 Other 16 17 13 Total regulatory liabilities 245 243 244 Associated liabilities PRP costs (1) 251 237 247 ERC 90 87 93 Elizabethtown Gas hedging program - 16 - Total associated liabilities 341 340 340 Total regulatory and associated liabilities $ 586 $ 583 $ 584 (1) The $14 million or 6% increasefrom December 31, 2006, is due to higher material and labor costs, greater percentage of work in metropolitan Atlanta, which incur a higher cost than pipeline replacements outside themetropolitan Atlanta area and greater percentage of large diameter pipe being replaced than were reflected in our previous estimate. There have been no significant changes to our regulatory assets and liabilities as described in Note 3 to our Consolidated Financial Statements in Item 8 of our Annual Report on Form 10-K for the year ended December 31, 2006. Note 4 - Employee Benefit Plans SFAS 158 In September 2006, the FASB issued SFAS No. 158, “Employers’
